 Case 3:20-cv-02910-L Document 239 Filed 04/22/21    Page 1 of 16 PageID 3615



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

U.S. COMMODITY FUTURES TRADING      §
COMMISSION, et al.                  §
                                    §
                  Plaintiffs,       §
                                    §
v.                                  §           Civil Action No. 3:20-cv-2910-L
                                    §
TMTE, INC. a/k/a METALS.COM, CHASE §
METALS, INC., CHASE METALS, LLC,    §
BARRICK CAPITAL, INC., LUCAS        §
THOMAS ERB a/k/a LUCAS ASHER a/k/a §
LUKE ASHER, and SIMON BATASHVILI, §
                                    §
                  Defendants,       §
                                    §
TOWER EQUITY, LLC,                  §
                                    §
                  Relief Defendant. §

 RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD NON-PARTY
   BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT




                                         Cortney C. Thomas
                                          Texas Bar No. 24075153
                                          cort@brownfoxlaw.com
                                         BROWN FOX PLLC
                                         8111 Preston Road, Suite 300
                                         Dallas, TX 75225
                                         Tel. 214.327.5000
                                         Fax. 214.327.5001

                                         Attorney for Receiver Kelly Crawford
  Case 3:20-cv-02910-L Document 239 Filed 04/22/21                                             Page 2 of 16 PageID 3616



                                                   TABLE OF CONTENTS


I. INTRODUCTION ....................................................................................................................... 1

II. FACTUAL BACKGROUND .................................................................................................... 2

          A.         The Statutory Restraining Order ..............................................................................2

          B.         Bank of America’s Initial Failure to Freeze All Accounts. .....................................3

          C.         Bank of America’s Continued Failure to Produce All Account Documents
                     until February 3, 2021, or January 19, 2021 at the Earliest. ....................................6

          D.         The Receiver’s Prior Demand for Payment. ............................................................8

III. ARGUMENT & AUTHORITIES ............................................................................................ 8

          A.         Legal Standard .........................................................................................................8

          B.         Bank of America Should Bear the Financial Responsibility of Its Own
                     Failure to Comply with the SRO, not the Defrauded Investors. ..............................9

          C.         The Fees of the Receiver and His Attorneys are Reasonable and
                     Necessary. ..............................................................................................................10

IV. CONCLUSION....................................................................................................................... 11




                                                                    ‒i‒
  Case 3:20-cv-02910-L Document 239 Filed 04/22/21                                         Page 3 of 16 PageID 3617



                                              TABLE OF AUTHORITIES

Cases

Am. Airlines, Inc. v. Allied Pilots Ass’n,
  228 F.3d 574 (5th Cir. 2000) ...................................................................................................... 9

Chao v. Transocean Offshore, Inc.,
  276 F.3d 725 (5th Cir. 2002) ...................................................................................................... 9

Cook v. Ochsner Found. Hosp.,
  559 F.2d 270 (5th Cir. 1977) ...................................................................................................... 8

In re Bradley,
   588 F.3d 254 (5th Cir. 2009) ...................................................................................................... 8

Jim Walter Res., Inc. v. Int’l Union, United Mine Workers of Am.,
  609 F.2d 165 (5th Cir. 1980) ...................................................................................................... 9

SEC v. First Financial Group of Texas, Inc.,
  659 F2d 660 (5th Cir. 1981) ....................................................................................................... 8




                                                                ‒ ii ‒
 Case 3:20-cv-02910-L Document 239 Filed 04/22/21               Page 4 of 16 PageID 3618




       Kelly M. Crawford, as the court-appointed Receiver in the above-described matter,

respectfully requests that the Court schedule a hearing for non-party Bank of America, N.A.

(“BOA”) to appear before this Court and Show Cause why it should not be held in civil contempt

for BOA’s failure to comply with the clear orders of this Court. In support thereof, the Receiver

would respectfully show the Court as follows:

                                     I. INTRODUCTION

       On September 22, 2020, this Court entered an Order Granting Plaintiff’s Emergency Ex

Parte Motion for Statutory Restraining Order, Appointment of a Temporary Receiver, and Other

Equitable Relief (the “SRO”) [Dkt. 16]. The SRO was extended by an Order entered by the

Court on October 5, 2020 [Dkt. 148].        Consent Orders of Preliminary Injunction, which

incorporate the terms of the SRO, were entered on October 14, 2020 [Dkt. 164 & 165]. Pursuant

to the SRO, this Court appointed Kelly M. Crawford as Receiver of the assets of the Defendants

and Relief Defendant and vested the Receiver with certain authority to recover assets and

investigate claims.

       During the course of the Receiver’s investigation, he discovered that Defendant Lucas

Asher transferred Receivership Assets after September 22 and that BOA, the depository

institution holding the funds, allowed these transfers in violation of the SRO. After repeated

requests and months of wrangling with BOA and the Defendants, the Receiver and his attorneys

were finally able to (1) trace and recover the funds – funds that BOA should have frozen and

never should have been transferred in the first place – and (2) obtain bank statements that

confirmed the impermissible transfers and provided much-needed information for the Receiver’s

ongoing forensic investigation. To obtain this information and recover the funds, the Receiver

incurred substantial attorneys’ fees and expenses, which currently total $48,270.88; costs that


RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                             PAGE 1
 Case 3:20-cv-02910-L Document 239 Filed 04/22/21                  Page 5 of 16 PageID 3619



ultimately will be born by the defrauded investors unless the Court finds BOA responsible for

the expenditures.

       In short, but–for BOA’s failure to comply with the SRO in promptly freezing the

Receivership Assets and BOA’s subsequent torpidity in responding to the Receiver’s requests for

records, the Receiver and his attorneys would not have incurred any of the costs sought herein.

While the Receiver is appreciative of BOA’s eventual (albeit delayed) assistance through outside

counsel, the bank nevertheless should bear the burden of its failure to comply with the SRO, not

the investors.

                                 II. FACTUAL BACKGROUND

       A.        The Statutory Restraining Order

       As mentioned above, the Court entered the SRO on September 22, 2020, extended the

SRO on October 5, 2020, and then entered Preliminary Injunctions incorporating the SRO on

October 14, 2020. The purpose of the SRO is to, among other things, “prevent the dissipation of

any assets” of the Receivership Defendants. SRO at 4. “Assets” include “any legal or equitable

interest in, right to, or claim to, any real or personal property, whether individually or jointly,

directly or indirectly controlled, and wherever located, including but not limited to: . . . accounts

(including, but not limited to, bank accounts and accounts at other financial institutions) . . . .”

SRO at ¶ 15.

       Specifically with regard to financial institutions, the Statutory Restraining Order

mandates as follows:

                 To ensure the effectiveness of the asset freeze and pending further
                 Order of this Court, any financial or brokerage institution,
                 business entity, or person that receives actual notice of this Order
                 and holds, controls, or maintains custody of any assets of [the
                 Receivership Defendants] shall not, in active concert or
                 participation with [the Receivership Defendants], permit [the
                 Receivership Defendants] or other persons to withdraw, transfer,

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                                 PAGE 2
    Case 3:20-cv-02910-L Document 239 Filed 04/22/21                       Page 6 of 16 PageID 3620



                   remove, dissipate, or otherwise dispose of any of Defendants’ or
                   Relief Defendant’s assets, except as directed by further order of the
                   Court . . . .

           SRO at ¶ 26 (emphasis added). Moreover, the Statutory Restraining Order requires that

“[w]ithin ten business days of a request by the Temporary Receiver,” any financial institution

must “provide the Temporary Receiver with copies of all records pertaining to any account or

asset owned, controlled, managed, or held by, on behalf of, or for the benefit of [the

Receivership Defendants], either individually or jointly, including, but not limited to, originals

or copies of account applications, account statements, signature cards, checks, drafts, deposit

tickets, transfers to and from the accounts, all other debit and credit instruments or slips,

currency transaction reports, 1099 forms, and safe deposit box logs . . . .” SRO at ¶ 29(a).

           Finally, the Statutory Receivership Order directs all “persons or entities served with a

copy of this order” to “cooperate fully with and assist the Temporary Receiver. This cooperation

and assistance shall include, but not be limited to, providing any information to the Temporary

Receiver that the Temporary Receiver deems necessary to exercising the authority as provided in

this Order . . . .” SRO at ¶ 34.

           B.      Bank of America’s Initial Failure to Freeze All Accounts.

           On September 24, 2020, the Plaintiff U.S. Commodity Futures Trading Commission

(“CFTC”) faxed a copy of the SRO to Bank of America.1 The cover of the fax provided a

“partial list” of known accounts at Bank of America and expressly noted that “there may be more

accounts than these listed.”2 It also made clear that the SRO extended to “accounts in the name

of, or controlled by” the named individuals and entities.3 The CFTC received a fax confirmation


1
 See Ex. A., Declaration of Kelly Crawford (“Crawford Decl.”) ¶ 7 (APP004); Ex. A-1, Sept. 24, 2020 Fax at 2
(APP012).
2
    Ex. A-1, Sept. 24, 2020 Fax at 1 (APP011).
3
    Id.

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                                            PAGE 3
     Case 3:20-cv-02910-L Document 239 Filed 04/22/21                         Page 7 of 16 PageID 3621



at 11:46 am on September 24.4 Accordingly, at all relevant times after September 24, 2020,

BOA knew that it was bound by the terms of this Court’s orders as contained in the SRO.5

Neither the Receiver nor the CFTC received a response.

           On October 2, 2020, the Receiver provided Bank of America with another copy of the

SRO and again demanded that Bank of America freeze any accounts holding receivership

assets.6 The Receiver again did not receive a response.

           On October 6, 2020, the Receiver again provided Bank of America with a copy of the

SRO and again demanded that Bank of America freeze any accounts holding receivership

assets.7 The Receiver again did not receive a response.

           On October 14, 2020, the Receiver sent a letter to Bank of America’s General Counsel,

again sending a copy of the SRO and demanding compliance therewith.8 Again, the Receiver

did not receive a response.

           On October 20, 2020, in light of Bank of America’s continued non-responsiveness, the

Receiver’s counsel sent another letter to Bank of America’s general counsel regarding the need

to file a Motion to Show Cause because of Bank of America’ failure to respond to the SRO.9

           On October 22, 2020, nearly one month after first receiving the SRO, Bank of America

finally called the Receiver, apologized for the delay, and promised to provide information to the

Receiver.10


4
    Id. at 2 (APP012).
5
 BOA is a national bank with offices throughout the country, including Dallas, Texas, and pursuant to 28 U.S.C.
Section 754, BOA is subject to the jurisdiction of this Court.
6
    See Ex. A, Crawford Decl. ¶ 8 (APP004); Ex. A-2, Oct. 2, 2020 Letter at 2 (APP015).
7
    See Ex. A, Crawford Decl. ¶ 9 (APP004); Ex. A-3, Oct. 6, 2020 Letter at 2 (APP019).
8
    See Ex. A, Crawford Decl. ¶ 10 (APP004); Ex. A-4, Oct. 14, 2020 Letter at 2 (APP023).
9
    See Ex. A, Crawford Decl. ¶ 11 (APP004-5); Ex. A-5, Oct. 20, 2020 Letter at 1 (APP027).
10
     See Ex. A, Crawford Decl. ¶ 12 (APP005).

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                                              PAGE 4
     Case 3:20-cv-02910-L Document 239 Filed 04/22/21                        Page 8 of 16 PageID 3622



           On October 23, 2020, Bank of America provided certain information regarding the

Receivership Defendants’ accounts at Bank of America and stated there were no Receivership

Assets to turn over.11 The Receiver responded that he was aware of additional accounts.12 Bank

of America replied that those accounts were closed.13

           On November 12, 2020, Mr. Crawford—who, as Receiver, has the Receivership

Defendants’ mail forwarded to his office—received a letter from Bank of America addressed to

Receivership Defendant Lucas Asher referring to $1.2 million in an account in the name of

USA Accounts, Inc. that was controlled by Mr. Asher.14 The Receiver repeated his demands for

the turnover of any receivership assets held by Bank of America, and requested any and all

records Bank of America maintained, including bank statements and wire details, among other

things.15

           On November 16, 2020, Bank of America provided bank statements for the USA

Accounts, Inc. account, but no wire details.16

           On November 17, 2020, the Receiver reiterated his request for wire details from the USA

Accounts, Inc. account.17

           On November 18, 2020, Bank of America provided wire detail that clearly demonstrated

that (1) on or about September 29, 2020, approximately $300,000.00 was transferred from the

USA Accounts, Inc. account (ending in 2444) to another Bank of America account ending in

3464; (2) on or about September 29, 2020, another $250,000.00 was wired from the USA
11
     See Ex. A, Crawford Decl. ¶ 13 (APP005); Ex. A-6, Oct. 23, 2020 Email at 1 (APP030).
12
     Id.
13
     Id.
14
     See Ex. A, Crawford Decl. ¶ 14 (APP005); Ex. A-7, Nov. 12, 2020 Letter at 2 (APP035).
15
     Id.
16
     See Ex. A, Crawford Decl. ¶ 15 (APP005); Ex. A-8, Nov. 16, 2020 Email at 3-4 (APP041-42).
17
     Id. at 3 (APP041).

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                                     PAGE 5
     Case 3:20-cv-02910-L Document 239 Filed 04/22/21                        Page 9 of 16 PageID 3623



Accounts, Inc. account (ending in 2444) to an account at Pacific Premier Bank; and (3) both of

these transactions occurred after Bank of America had actual notice of the SRO and its

obligation to freeze all accounts owned, held, or controlled by the Receivership Defendants. 18

           On November 19, 2020, based upon Bank of America’s continued noncompliance with

the SRO, the Receiver retained an outside law firm (because of conflicts within his own firm,

which represents BOA in other matters.)19 Counsel to the Receiver sent a detailed letter to BOA

that demanded (1) the immediate freezing of any accounts owned, held, or controlled by the

Receivership Defendants, including but not limited to accounts for which any Receivership

Defendant is a signatory; (2) the return of the $550,000 in frozen funds that that should not have

been transferred out of the USA Accounts, Inc. account (#2444); and (3) bank statements and

other documents that were well over a month overdue.20

           Between November 19 and December 15, 2020, the Receiver and his team pursued

contempt proceedings against Defendant Asher related to the transfers discussed above,

ultimately recovering the $550,000 that BOA had inexplicably allowed to leave Asher’s account

at BOA.21 On December 15, 2020, this Court entered an Order [Dkt. 216], that among other

things found that the funds held in the USA Accounts, Inc. account (#2444) were receivership

assets subject to the SRO.

           C.      Bank of America’s Continued Failure to Produce All Account Documents
                   until February 3, 2021, or January 19, 2021 at the Earliest.

           As detailed above, prior to November 19, 2020, the Receiver re-urged his request for

banking records at least six separate times. The SRO mandates that these banking records were


18
     See Ex. A, Crawford Decl. ¶ 16 (APP005-6); Ex. A-9, Nov. 18, 2020 Email at 1 (APP049).
19
     See Ex. A, Crawford Decl. ¶ 17 (APP006).
20
     See Ex. A, Crawford Decl. ¶ 17 (APP006); Ex. A-10, Nov. 19, 2020 Letter at 4 (APP057).
21
     See Ex. A, Crawford Decl. ¶ 18 (APP006).

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                                    PAGE 6
 Case 3:20-cv-02910-L Document 239 Filed 04/22/21                           Page 10 of 16 PageID 3624



to be provided to the Receiver within ten business days of notice of the Order (no later than

October 5). SRO ¶ 29(a).

           On November 19, 2020, counsel for the Receiver re-urged these prior requests a seventh

time.22 On December 1, 2020, counsel for the Receiver re-urged these requests an eighth time.23

On December 11, 2020, BOA made its first production of bank statements, which was limited to

the three open accounts.24

           On December 18, 2020, counsel for the Receiver reiterated (for the ninth time) the prior

demands and SRO’s obligations to produce records relating to not just active accounts, but also

closed accounts that were in existence as of September 2017.25 On December 28, 2020, BOA

provided records pertaining to one closed TMTE account.26

           On December 30, 2020, counsel for the Receiver noted (for the tenth time) that the

SRO’s demands were still unfulfilled, and that there were still three accounts where the Receiver

was missing bank records.27 On January 12, 2021, counsel for the Receiver again followed up

on the missing bank records.28 On January 19, 2021, counsel received a disc containing the

missing bank records.29 This disc was delivered over three months after BOA was obligated to

produce these records under the SRO, and only after the Receiver and counsel’s constant

prodding.




22
     See Ex. A, Crawford Decl. ¶ 20 (APP007); Ex. A-10, Nov. 19, 2020 Letter at 3-4 (APP056-57).
23
     See Ex. A, Crawford Decl. ¶ 20 (APP007); Ex. A-11, Dec. 1, 2020 Letter at 1 (APP086).
24
     See Ex. A, Crawford Decl. ¶ 21 (APP007); Ex. A-12, Dec. 11, 2020 Email at 1 (APP090).
25
     See Ex. A, Crawford Decl. ¶ 22 (APP007); Ex. A-13, Dec. 18, 2020 Email at 1 (APP107).
26
     See Ex. A, Crawford Decl. ¶ 23 (APP007); Ex. A-14, Dec. 28, 2020 Email at 1 (APP109).
27
     See Ex. A, Crawford Decl. ¶ 24 (APP007); Ex. A-15, Dec. 30, 2020 Email at 1 (APP112).
28
     See Ex. A, Crawford Decl. ¶ 25 (APP007); Ex. A-16, Jan. 12, 2021 Email at 1 (APP116).
29
     See Ex. A, Crawford Decl. ¶ 26 (APP008); Ex. A-17, Jan. 19, 2021 Email at 1 (APP120).

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                                       PAGE 7
 Case 3:20-cv-02910-L Document 239 Filed 04/22/21                           Page 11 of 16 PageID 3625



           D.       The Receiver’s Prior Demand for Payment.

           On February 12, 2021, counsel for the Receiver sent a detailed letter to outside counsel

for BOA, explaining the above-described facts and requesting payment of the Receiver and his

attorneys’ fees incurred in pursuing the funds and information discussed above.30

           While the Receiver was hopeful he would be able to reach an amicable resolution of this

matter without the Court’s intervention, BOA refuses to reimburse the Receiver for any portion

of the fees and expenses caused by BOA’s failure to comply with the SRO. Because the

Receiver has been able (at substantial effort) to recover the impermissible transfers from the

transferees, the sole issue for the Court is whether BOA should be forced to bear some or all of

the Receiver’s expenses in forcing BOA to comply with the SRO.

                                   III. ARGUMENT & AUTHORITIES

           A.       Legal Standard

           District courts possess inherent power to enforce their orders though contempt

proceedings. Cook v. Ochsner Found. Hosp., 559 F.2d 270, 272 (5th Cir. 1977); see also

Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1302 (11th Cir. 1991). A party

commits contempt when, with knowledge of a court’s definite and specific order, he fails to

perform or refrain from performing what is required of him in the order. SEC v. First Financial

Group of Texas, Inc., 659 F2d 660, 669 (5th Cir. 1981). More specifically, in the Fifth Circuit,

the elements of civil contempt are: “(1) that a court order was in effect, and (2) that the order

required certain conduct by the respondent, and (3) that the respondent failed to comply with the

court’s order.” In re Bradley, 588 F.3d 254, 264 (5th Cir. 2009) (internal quotation omitted).

“Good faith is not a defense to a civil contempt; the question is whether the alleged contemnor

complied with the court’s order.” Chao v. Transocean Offshore, Inc., 276 F.3d 725, 728 (5th Cir.
30
     See Ex. A, Crawford Decl. ¶ 27 (APP008); Ex. A-18, Feb. 12, 2021 Letter at 1 (APP125).

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                                    PAGE 8
Case 3:20-cv-02910-L Document 239 Filed 04/22/21                Page 12 of 16 PageID 3626



2002). For this reason, the court need not look to whether its actions were “willful,” nor more

generally to the intent or the respondent. See Am. Airlines, Inc. v. Allied Pilots Ass’n, 228 F.3d

574, 581 (5th Cir. 2000); Jim Walter Res., Inc. v. Int’l Union, United Mine Workers of Am., 609

F.2d 165, 168 (5th Cir. 1980).     Finally, civil contempt may serve two different purposes:

“coercing compliance with an order or compensating a party who has suffered unnecessary

injuries or costs because of contemptuous conduct.” In re Bradley, 588 F.3d at 263.

       B.      Bank of America Should Bear the Financial Responsibility of Its Own
               Failure to Comply with the SRO, not the Defrauded Investors.

       Each of the elements of civil contempt have been met. First, there can be no dispute that

the SRO was entered and in effect on September 22, 2020, nor that BOA received the SRO on

September 24, 2020. See Crawford Decl. ¶¶ 3-7 (APP002-4).

       Second, there similarly can be no dispute that the SRO required certain conduct from

BOA. The SRO required, among other things, that BOA immediately freeze all receivership

assets and provide bank statements and other records within ten business days of receipt of the

order. SRO ¶¶ 26, 29(a).

       Third, BOA clearly failed to comply with the SRO and eventual Preliminary Injunction.

On or about September 29, 2020, $550,000 in receivership assets held at BOA—funds that

should have been frozen—were improperly transferred.          Crawford Decl. ¶ 16 (APP005).

Because of BOA’s delay in responding to the requests for bank records, the Receiver did not

learn of these transfers until he received a letter from BOA to the Receivership Defendants

regarding the transfers on November 12, 2020. Id. ¶ 14 (APP005). Moreover, between October

2020 and January 2021 the Receiver and his counsel sent over ten requests for bank records to

BOA. Id. ¶ 8-25 (APP004-7). The SRO required that BOA turn these records over within ten

business days (early October).


RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                              PAGE 9
Case 3:20-cv-02910-L Document 239 Filed 04/22/21                 Page 13 of 16 PageID 3627



       As a result of BOA’s violations of this Court’s orders, the Receiver and his attorneys had

to expend considerable sums (detailed below) to recover the transferred funds and obtain

necessary bank records. But–for BOA’s non-compliance with the SRO—its failure to freeze the

$550,000 and its undue delay in producing requested records—the Receiver and his team would

not have incurred any of the substantial legal fees expended pursuing these funds and records.

       C.      The Fees of the Receiver and His Attorneys are Reasonable and Necessary.

       As a direct result of BOA’s violations of the SRO, the Receiver and his attorneys to-date

have spent $48,270.88 pursuing the transferred funds and bank records.            This work was

necessary to the tasks of the Receivership and resulted in seizure of sizable assets. Stated

differently, if BOA had complied with the SRO, the Receiver and his team would not have had

to expend the considerable efforts detailed herein to recover the impermissible transfers and

obtain bank records.

       As reflected by the invoice summary hereto as Exhibit A-19, the Receiver provided 64.65

hours of service to the Receivership related to the transferred funds between October 2020 and

April 2021, totaling $20,170.80. See Ex. A-19, Invoice Summary (APP131). The Receiver’s

primary law firm, Scheef & Stone, provided 65 hours of service to the Receivership related to the

transferred funds between October 2020 and April 2021, totaling $22,816.25.              Id.   The

Receiver’s other law firm, Brown Fox PLLC, provided 14.1 hours of service to the Receivership

related to the transferred funds and requests for bank records between October 2020 and April 1,

2021, totaling $5,710.50. Id. Additionally, as of the date of this filing, Brown Fox has spent an

additional 7.3 hours preparing this motion, totaling $2,956.50. Id.

       As detailed in the Receiver’s prior fee applications, the Receiver and his attorneys have

discounted their rates substantially for this Receivership and have applied an additional reduction

(of 15-20%) over-and-above their already reduced rates. The time spent by the Receiver, Scheef

RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                              PAGE 10
Case 3:20-cv-02910-L Document 239 Filed 04/22/21                  Page 14 of 16 PageID 3628



& Stone, and Brown Fox PLLC were valuable and the rates charged to the Receivership have

already been determined to be fair and reasonable. See generally Nov. 25, 2020 Order granting

First Fee Application [Dkt. 200]; Feb. 22, 2020 Order Granting Second Fee Application

[Dkt. 225].

                                       IV. CONCLUSION

       This receivership was established so that the Receiver could gather assets for distribution

to the elderly investors who are victims of the Defendants. BOA’s failure to comply with the

SRO in a timely matter caused significant risk to the Receivership Estate (a risk that fortunately

was not realized because of the Receiver’s efforts) and substantial damage in the form of fees

and expenses. In order to compensate the Receivership Estate for fees and expenses incurred, to

maintain the integrity of the Court’s own Orders, and to ensure that this Court’s Orders are not

casually disregarded in the future, this Court should order BOA, though its CEO Brian Moynihan

or another officer with authority to represent the company, to appear in person before the Court

and show cause as to why BOA should not be held in civil contempt for violating the Court’s

Orders. The Receiver requests the Court to direct BOA to reimburse the Receivership Estate for

the attorneys’ fees and time of the Receiver incurred in having to file and prosecute this Motion,

as well as such other and further relief, to which the Receiver may be justly entitled.




RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                              PAGE 11
Case 3:20-cv-02910-L Document 239 Filed 04/22/21               Page 15 of 16 PageID 3629



Dated: April 22, 2021
                                                   Respectfully submitted,


                                                   By: /s/ Cortney C. Thomas
                                                      Cortney C. Thomas
                                                       Texas Bar No. 24075153
                                                       cort@brownfoxlaw.com
                                                      BROWN FOX PLLC
                                                      8111 Preston Road, Suite 300
                                                      Dallas, TX 75225
                                                      Tel. 214.327.5000
                                                      Fax. 214.327.5001

                                                   Attorney for Receiver Kelly Crawford




                            CERTIFICATE OF CONFERENCE

        I hereby certify that on February 25 and April 22, 2021, I conferred via email with Evan
Moeller, attorney for Bank of America, N.A., regarding the foregoing Motion. Mr. Moeller
indicated that Bank of America is opposed to the relief requested herein.

                                                   /s/ Cortney C. Thomas
                                                   Cortney C. Thomas


RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                           PAGE 12
Case 3:20-cv-02910-L Document 239 Filed 04/22/21                Page 16 of 16 PageID 3630



                                CERTIFICATE OF SERVICE

       Pursuant to Fed. R. Civ. P. 5(d)(1)(B), as amended, no certificate of service is necessary,
because this document is being filed with the Court’s electronic-filing system. Counsel for Non-
Party Bank of America, N.A. has agreed to accept service of this Motion via email.


                                                    /s/ Cortney C. Thomas
                                                    Cortney C. Thomas




RECEIVER’S MOTION FOR “SHOW CAUSE” HEARING TO HOLD
BANK OF AMERICA, N.A. IN CIVIL CONTEMPT AND BRIEF IN SUPPORT                             PAGE 13
